In this case the appellant was convicted for having whisky and beer in his possession with intent to sell the same. The attorney general confesses that the evidence is insufficient to sustain the verdict, as there is no proof that appellant intended to sell or otherwise dispose of the whisky and beer found in his possession. We have carefully read every word of the evidence, and find that the confession of error was properly made. The judgment of the lower court is therefore reversed and the cause is remanded for a new trial.